DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2021.

Applicant's election with traverse of Group I in the reply filed on 12/1/2021 is acknowledged.  The traversal is on the ground(s) that a surface covering raw material is not found in Langenscheidt.  
This is not found persuasive because the surface covering is simply the object manufactured by the method and is not a particular structural feature of the product manufactured taking on a certain shape – most any printed object with resin in a carrier liquid will read on a surface covering formed by the recited method steps in that the cured and deposited material resin covers the surface.  Most any object manufactured by an additive manufacturing method can be considered a surface covering, including Langenscheidt’s liquid ink receiving layer of claim 1 which is solidified/cured form of the patterned inkjet printed liquid.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections

Applicant is advised that should claim 12 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, 8, 11-13, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
5 recites the broad recitation “no more than one hour”, and the claim also recites “more preferably no more than 30 minutes” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The use of multiple ranges which are overlapping renders the claimed subject matter metes and bounds unclear, vague and indefinite because it is unclear as to whether a 31-59 minute wait time between application of the liquid resin layer to the substrate can read on the recited negative claim limitation or not.
For the purposes of compact prosecution, the broader limitation of less than an hour between pattern application and liquid resin layer application to the substrate is construed as reading on the claimed subject matter.
	
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation “vinyl resin”, and the claim also recites “preferably PVC, azodicarbonamide, diisoonyl phthalate and zinc stearate” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The use of multiple ranges of chemical Markush grouping genuses which are overlapping renders the claimed subject matter metes and bounds unclear, vague and indefinite 
For the purposes of compact prosecution, the broader limitation of a vinyl resin is construed as reading on the claimed subject matter.

Regarding claim 8, it is unclear from the claimed subject matter whether there are one, two or three required components introduced in the liquid resin layer of the surface covering raw material.  
It is unclear whether the claim requires: (i) a component A which can be either polymer or acrylic copolymer resin along with a component B which is azodicarbonamide and a component C which can be a plasticizer or zinc stearate OR (ii) a polymer resin as component A and an acrylic copolymer resin, azodicarbonamide, plasticizer or zinc stearate for component B OR (iii) whether simply one of the five moieties need be present to read on the claimed subject matter.  
Therefore, the claim has mates and bounds which are unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection is appropriate under that statute.
For the purposes of compact prosecution, Examiner has interpreted that the broadest reasonable interpretation of the claimed subject matter requires that only a single one of the five chemical compounds/moieties be present to read on the claim.
Examiner recommends careful use of semi-colons and altered claim construction if three components are intended to be required.

Regarding claims 11, 18: the term “oily” in the claim is a relative term which renders the claim indefinite. The term “oily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

For the purposes of compact prosecution, Examiner has interpreted that any amount/degree of oily (viscosity) is sufficient to read on the term oily, even water.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2004/0179076).

Regarding claim 1, Cohen discloses: a method (see printing method of abs) of forming a surface covering (see liquid ink receiving layer of claim 6 & 7 – a surface covering is simply the layer formed after curing – see curing of [0014]), comprising the steps of:
Supplying a surface covering raw material (see liquid resin ink of claim 6, [0003]) comprising:

Causing the liquid resin layer with the pattern formed on the liquid resin layer to undergo a phase transition from a liquid to solid (see curing of [0032] which necessarily causes polymerization/phase transition as understood by one of ordinary skill in the art) to thereby prepare a surface covering.

Regarding claim 2, Cohen discloses: wherein the step of supplying a surface covering raw material comprises a first step of supplying (the substrate being present in the inkjet apparatus is considered as satisfying the broadest reasonable interpretation of being supplied) a substrate (see substrate of [0006]) and a second step of applying a liquid resin layer to the substrate (see claims 6 and 7).

Regarding claim 3, Cohen does not disclose that any curing or gelling treatment after application of the liquid resin but before application of the pattern in the recited method steps and is interpreted as satisfying this claim limitation.  See claims 6-7, which do not disclose curing before patterning step.

Regarding claim 4, Cohen discloses: wherein the liquid resin layer is applied as a liquid composition which comprises a mixture of the resin (see resin of [0003]) and the carrier liquid (see solvents of [0003]). 

6, Cohen discloses wherein the liquid resin layer of the surface covering raw material comprises a resin and a carrier liquid (see [0003]).
The other limitations present in the claim are optional/contingent and are not required to be disclosed by the Cohen reference to be anticipated.  See MPEP 2111.04(II) regarding contingent limitations present in method claims.

Regarding claim 14, Cohen does not disclose that the surface covering raw material is heated while the printing/patterning occurs (see cited portions of Cohen) which is interpreted as necessarily reading on the claimed subject matter which requires non-heating.  While Cohen recognizes that the application of curing actinic radiation is provided, it does not specifically recite that the lamp is on during patterning of the ink ([0026]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Yokoi (US 2010/0227076).

Regarding claim 5, Cohen necessarily discloses: wherein the pattern is applied no more than one hour after and after the liquid resin layer is applied to the substrate.
Examiner has interpreted that the pattern in an inkjet deposited film ([0026]) has a pattern applied thereto less than an hour after the resin is applied to the substrate.  While the reference does not disclose the precise timing, it is disclosed as being a “very short time” (see [0003] and [0030]) which is interpreted as near-immediate, which is less than an hour more likely than not as understood by one of ordinary skill in the art before the effective filing date.  [0044] recognizes that the time of curing corresponds to radiation intensity.
In the same field of endeavor of inkjet based processes (see title, abs), Yokoi discloses wherein the radiation occurs immediately after patterning (see [0007]) which is interpreted to read on wherein the pattern is applied no more than one hour after the liquid resin layer is applied to the substrate.  The liquid resin layer is interpreted as being patterned onto the substrate when it is deposited and immediately cured (see flexible substrate of [0009]) and therefore reads on wherein the pattern is applied no more than an hour after application of the liquid resin layer application to the substrate.  The application of the pattern is simultaneous to application of the liquid resin layer to the substrate in Yokoi.
Addition of the application of the pattern and immediate curing of Yokoi to the inkjet forming process of Cohen had the benefit that it allowed for improved productivity in printing to form sharp images ([0007]), which was desirable in Cohen.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of King (US 2008/0006175).

Regarding claim 7, Cohen discloses: wherein the liquid resin layer comprises vinyl resin.
In the same field of endeavor of ink based additive manufacturing/ink jetting (see title, abs), King discloses wherein the liquid resin layer comprises vinyl resin (see PVC of abs, vinyl resin of [0030]).
To add the PVC ink of King to the additive manufacturing/ink jetting method of Cohen had the advantage that it improved the inkjet compositions water fastness and light fastness ([0007]) and had improved scratch resistance ([0009]), which was desirable in Cohen.
Furthermore, it was the selection of a suitable design for its intended purposes.  See MPEP 2144.06-2144.07 regarding the art recognized suitability for an intended purpose and the equivalence for the same purposes.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PVC ink of King with the additive manufacturing/ink jetting method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the advantage that it improved the inkjet compositions water fastness and light fastness and had improved scratch resistance, which was desirable in Cohen.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Takahashi (US 2003/0157278).

Regarding claim 8, Cohen does not disclose: wherein the liquid resin layer of the surface covering raw material comprises an acrylic polymer resin, an acrylic copolymer resin, azodicarbonamide, a plasticizer, and zinc stearate. 
In the same field of endeavor of ink printing (see title, abs), Takahashi discloses: use of acrylic resin inks in inkjet printing methods ([0029]).
Use of the acrylic resin of Takahashi in the inkjet printing method of Cohen had the benefit that it improved the water resistance ([0024]) of the formed material, which was desirable in Cohen.
Furthermore, it was the selection of a suitable design for its intended purposes.  See MPEP 2144.06-2144.07 regarding the art recognized suitability for an intended purpose and the equivalence for the same purposes.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acrylic resin of Takahashi with the additive manufacturing/ink jetting method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the advantage that it improved the water resistance of the formed material, which was desirable in Cohen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Nito (US 2012/0295042).

Regarding claim 9, Cohen does not disclose: wherein the pattern comprises at least one of a visible pattern.  The pattern of Cohen is interpreted as being of a size-scale capable of viewing by the human eye.

Furthermore, it was the selection of a suitable design for its intended purposes.  See MPEP 2144.06-2144.07 regarding the art recognized suitability for an intended purpose and the equivalence for the same purposes.
Addition of the foaming inhibiting composition of Nito to the inkjet printing method of Cohen was suitable for ink jet printing (see disclosure of Nito), which was desirable in Cohen.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the foaming inhibiting composition of Nito to the inkjet printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the ink material, which was desirable in Cohen.

Claims 10-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Yoshino (US 6391440).

Regarding claim 10, Cohen does not disclose: wherein the pattern is applied using an oil based pattern forming composition.
In the same field of endeavor of ink jetting printing (see title, abs), Yoshino discloses: wherein the pattern is applied using an oil based pattern forming composition (see oil based ink of col. 3, ll. 53; col. 6, ll. 51).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the oil based pattern forming composition/ink of Yoshino with the inkjet printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved lightfastness, shortened drying time and improved optical density, which was desirable in Cohen.

Regarding claim 11, the combination Cohen/Yoshino discloses: wherein the pattern forming composition comprises an oily component (see oil) and at least one of a colorant (see colorant of Yoshino col. 10, ll. 3).

Regarding claims 12, 18, the combination Cohen/Yoshino discloses: wherein the oily component is the same as a plasticizer or compatible with a plasticizer (see plasticizer of col. 13, ll. 28-32 of Yoshino).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Yoshino (US 6391440) and Satou (US 2008/0038570).

Regarding claim 13, the combination Cohen/Yoshino does not disclose: wherein the oil based pattern forming composition comprises an ester oil.
In the same field of endeavor of ink-based printing (see title, abs, [0007]), Satou discloses: an ester-based organic material for forming patterns ([0007]).

Furthermore, it was the selection of a suitable design for its intended purposes.  See MPEP 2144.06-2144.07 regarding the art recognized suitability for an intended purpose and the equivalence for the same purposes.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the ester based oil of Satou to the ink printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it formed soft and highly fine patterns, which was desirable in Cohen.

	Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Figov (US 2005/0195260).

	Regarding claim 15, Cohen does not disclose: further comprising a coating step, for applying a coating material to the surface covering raw material to provide an additional level of surface protection.
	In the same field of endeavor of inkjet printing (see title, abs, [0031]), Figov discloses: application of a protective coat to produce and protect the finished item (Id.).
	To add the protective coat of Figov to the ink printing method of Cohen had the benefit that it allowed for the advantage that it had cost advantages (see [0007]), and the ink was more versatile because it could be used in DOD and CIJ inkjet systems, and the pile-up was reduced from absorption/evaporation, which was desirable in Cohen.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the protective coating of Figov with the inkjet printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it had cost 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner, Art Unit 1743